Citation Nr: 1226773	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  03-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to July 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In November 2007, November 2009, and May 2011 the case was remanded by the Board for further development.

In May 2007 a Travel Board hearing in this matter was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is associated with the claims folder.  By a February 2011 letter the Veteran was advised of his right to another Board hearing (pursuant to 38 C.F.R. § 20.707 (2011)), and was afforded 30 days to respond.  He has not responded; accordingly, another hearing will not be scheduled.  The case has been reassigned to the undersigned.

In a decision issued while the instant appeal was pending, the U.S. Court of Appeals for Veterans Claims (Court) held, in essence, that a claim of service connection for PTSD encompasses the matter of service connection for all psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the only psychiatric diagnoses for the Veteran shown are PTSD and dysthymia secondary to PTSD [which is considered to be to be part and parcel of the service connection for PTSD claim].  


FINDINGS OF FACT

The Veteran is not shown to have engaged in combat; there is no credible supporting evidence that the claimed in-service stressors occurred; any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence.




CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The Veteran's claim of service connection for PTSD was originally denied in August 2000, prior to the enactment of the VCAA.  It was reconsidered in June 2002 to include consideration of VCAA.  Letters in February 2002, January, March, and May 2006, and January 2008 informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The March and May 2006 letters as well as the January 2008 letter also provided notice of how disability ratings and effective dates of awards are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although complete notice of what is needed to substantiate the claim was not provided before the initial unfavorable decision in these matters, substantially complete notice was provided since, and the matter was thereafter readjudicated.  See March 2012 supplemental statement of the case.  Consequently, any earlier notice defect is cured, and the Veteran is not prejudiced by such defect.

The Veteran's service treatment records (STRs) and service personnel records are associated with the claims file and pertinent postservice treatment records have been secured.  VA has made adequate efforts to corroborate his stressors.  

With respect to the Veteran's (second) stressor allegation, that in approximately September 1980 a master sergeant sexually assaulted him in a military medical facility, corroboration was hampered by the fact that he was unable to provide identifying information, such as his reported assailant's name.  Further, he stated that he did not seek medical treatment from the military or contemporaneously report the incident to anyone, with the exception of a fellow servicemember who has since died.  See statement and copies of articles from the Veteran received in June 2001; see also May 2007 hearing transcript at 13.  

VA has attempted to develop corroborating evidence with respect to the Veteran's (first) sexual assault in July 1980.  In that incident, he reported he was forced to perform a sex act on a Lieutenant Colonel (Lt. Col.) H.  A September 2011 VA formal finding noted that (1) the United States Army Crime Records Center found no record of an incident reported on Lt. Col. H.; (2) the RO did an investigation and found no Lt. Col. H. was ever stationed in the location reported by the Veteran, especially during the time period mentioned; and (3) a claims folder search was made for Lt. Col. H.'s first name in the records and none was found.  [The Board observes that a finding that no Lt. Col. with the surname "H." served co-located with the Veteran at the based where the sexual assault is alleged to have occurred would render moot a search for the first name of a Lt. Col. with the surname "H".  Records in the file indicate that a CURR/JSRRC search could not be performed as a valid stressor was not given for research.  Notably, the Veteran does not seem entirely clear in his recollection of this claimed assailant's name as in his original stressor statement in June 2001 he identified the assailant as a Lt. Col. (he had also previously worked with) "whose last name I believe [emphasis added] was H.".

The RO arranged for a VA examination in March 2002.  The adequacy/probative value of the examination is discussed in greater detail below..  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file and in Virtual VA [VA's electronic data storage system] with an emphasis on the evidence relevant to this appeal, has been reviewed.  [The current Virtual VA contains no pertinent records that are not included in the paper claims folders.]  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

As it is not shown or alleged that the Veteran engaged in combat with the enemy, his lay statements, alone, are insufficient to establish the occurrence of his stressor; rather, corroborating evidence is necessary.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Recent amendments to 38 C.F.R. § 3.304 that eliminated the requirement of corroborating evidence of alleged stressors in certain circumstances are not relevant in this case, as it is not claimed or suggested by the evidence that the Veteran's stressors are related to a fear of hostile military or terrorist activity. See 38 C.F.R. § 3.304 (f)(3).

This case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that service connection for PTSD is warranted because such disability resulted from two alleged instances when he was sexually assaulted in service.  As noted above, the Veteran has provided limited specifics with regard to these claims, and efforts to corroborate his accounts have been unsuccessful.  

The Veteran's service treatment records (STRs) do not show any treatment for injuries sustained following the alleged sexual assaults or any evidence of behavior changes following the assault.  He reported that he told no one about the first incident when it occurred, and that after the second incident he was afraid to go to the Security Police and was afraid that the local hospital would report what happened to him to the military authorities on base.  See June 2001 written statement.  He reported that he and a fellow servicemember, the only individual he confided in, who is now deceased, took a train to Frankfurt Germany and went to a rape crisis center his friend found in the phone book; he has not identified the German facility where he reportedly received treatment after his second assault.

The Veteran testified that the second assault occurred within two months of the first, in late July 1980.  He stated that the next duty day after the second assault he requested a change of assignment and that "a short time later" his transfer request was approved and he was reassigned to "38th TRW Sq."  See June 2001 written statement.  In July 2002, the Veteran reported that he initially looked into getting another assignment after the second assault, but was told a transfer was not possible.  He indicated that at least several months went by and then he heard that there was an opening and was transferred.  The Veteran's service personnel records, including his performance reports during this time period, indicate that his command remained the 26th Tac. Recon. Wing until April 1981.  His April 1981 to January 1982 performance report lists the 38th Tac. Recon. Sq. as his command.  Further, his citation for the Air Force Commendation Medal suggests that he served as an inventory management specialist with the 38th Tactical Reconnaissance Squadron, 26th Tactical Reconnaissance Wing, from June 1979 to June 1982.

The Veteran reported that after the assaults he became guarded and suspicious with superiors; that "many times [he] received letters of counseling for not respecting the Senior NCOs"; and that "[m]y performance reviews were marked down fo[r] my "lack of respect for authority."  VA has obtained the Veteran's service personnel file which includes his performance reports from 1980 (the year of the reported incidents) until he retired from service in 1995.  His service personnel file does not include any letters of counseling and his performance reviews do not reflect any mark-downs due to lack of respect for authority.  On the contrary, in the years following the alleged assaults he was frequently described as having a "pleasant personality" (January 1982); "a definite team worker whose association with his co-workers has been exceptional" (November 1982); "personable" (June 1983); "his congenial manner aids in maintaining a good working environment" (January 1985).  His performance reviews were generally glowing and consistently recommended him for promotion, often ahead of his peers.

The Veteran's STRs and service personnel records are silent for any report/indication that he suffered a sexual assault in service.  On service separation examination, psychiatric clinical evaluation was normal.  The evidence indicates he first sought treatment for PTSD in 1999, several years after he retired from service and almost 20 years after the assaults in service allegedly took place.  

Postservice medical evidence shows that the Veteran has had PTSD diagnosed.  A March 2002 VA examination report notes that prior to service, between the ages of 5 and 9 while in a foster home, he was sexually abused by his mother's boyfriend.  The examiner opined that "given the facts related by [the Veteran]" the diagnoses of PTSD, chronic, moderate severity with dysthymic disorder secondary to PTSD were equally due to stressors prior to serving in the Air Force and to those which occurred in service.  Statements dated in 2000 and 2007 from R. E. Lewis, M.S., a certified mental health counselor, and J. Fizet, M.A., both of whom had treated the Veteran, noted that the Veteran's pre-service stressors and the stressors he reported in service indicated a diagnosis of PTSD.  VA treatment records show ongoing treatment for psychiatric/mental health disability diagnosed as PTSD.  

The private provider statements, VA treatment records, and the March 2002 VA examination report all show a diagnosis of PTSD.  However, the Board notes that such diagnosis is based (at least in part) on the Veteran's unsupported history of stressor events while stationed in the military.  Medical opinions such as these, premised upon an unsubstantiated account, are of no probative value and do not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a stressor.)  Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that a claimant has a diagnosis of PTSD is insufficient to establish that such PTSD is service-related, so as to substantiate a claim of service connection.  38 C.F.R. § 3.304(f).  Since it is not shown that the Veteran engaged in combat, nor is it so alleged, there must be credible corroborating evidence of an alleged stressor event in service.  See Cohen, 10 Vet. App. at 147.

As explained in detail above, despite numerous attempts to corroborate the Veteran's stressor accounts using the limited specifics he has provided, they remain uncorroborated by independent evidence.  Notably, newspaper accounts that a serviceman who is alleged to have been the Veteran's confidant (as to the stressors) in service (and could have provided corroborating information) was murdered in service several years after the stressors allegedly occurred have no probative value as to the occurrence of the stressor events (sexual assaults).  His own statements respect to his stressors are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).   

The Veteran's statements that his performance reviews were marked down for his lack of respect for authority because, as a result of these reported assaults he was suspicious and on guard, are deemed not credible because they are inconsistent with contemporaneous military records; official military records show average to outstanding performance evaluations, specifically include comment on the Veteran's congeniality, and reflect regular recommendations for promotion .  

Furthermore, the Veteran's statements regarding details of his "transfer" after the alleged stressor incidents are not consistent, and are also inconsistent with contemporaneous military records.  In June 2001 he reported that, within a month after the second attack, or in about October 1980, he requested a transfer and the "request was approved a short time later."  Then, in a July 2002 written statement he stated that he did not get another duty assignment for months after the incidents because his initial request was denied.  He reported that the only acceptable reason for a change of duty assignment was a family emergency.  As noted above, the contemporaneous military records show that he remained with the same organizational unit for at least six months after the second attack (and a commendation citation suggests that he remained with the unit even longer).  Thus, the official service records do not support a finding that he was transferred a short time after October 1980.

Given the appellant's self-interest in this matter and the disparity between the facts as he reports them and as they appear in official military records, the Board finds that the appellant's accounts of these incidents are not credible.

Because they are [the VA opinion expressly] based on the Veteran's stressor accounts that are found not credible, the medical opinions to the effect that he has PTSD based on sexual assault stressor events in service have no probative value.  Without corroborative supporting evidence of an alleged stressor event in service, the regulatory criteria for establishing service connection for PTSD are not met.  The preponderance of the evidence is against this claim, and it must be denied.

In summary, the record does not show that the Veteran engaged in combat with the enemy and there is no credible supporting evidence corroborating an alleged non-combat stressor event; to the contrary, the preponderance of the evidence is against a finding that his alleged stressor events occurred.  Consequently, he has not met a threshold requirement for substantiating a claim of service connection for PTSD; the preponderance of the evidence is against his claim for such benefit; and the appeal in the matter must be denied.





ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


